DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the limitation “smaller than a length…” of claim 15 was not shown in the original specification.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6 last line, “a horizontal” needs to be changed to “the horizontal”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claim 15 states “smaller than a length…” in line 7.  This limitation means it could be 0.75 of a length.  
However the original specification states “less than or equal to 1/2 of a length”.  Therefore the limitation “smaller than a length” isn’t disclosed in the original specification and therefore is a new matter.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a jet flow from the blowout portion on the starboard side merges with a jet flow from the blowout portion on the port side” in lines 15-16.  This limitation means that a merged flow inherently is formed.  However claim 1 also recites “a merged flow” in line 17.  Therefore it’s not clear if “a merged flow” in line 17 refers back to the inherently formed merged flow from lines 15-16.  Examiner recommend applicant to amend the limitations of lines 15-17 to (and for examining purpose, examiner interprets this limitation is) “a jet flow from the blowout portion on the starboard side merges with a jet flow from the blowout portion on the port side to form a merged flow at a center part between the blowout portion of the starboard side and the blowout portion of the port side, and the merged flow blows…”
Claim 10 recites “the blowout portion” and “the blowout upstream portion”.  However, in claim 1 or claim 8, the limitation recites an air-conditioning duct on the starboard side and an air-conditioning duct on the port side and each duct has a blowout portion and a blowout upstream portion.  Therefore, in claim 1 or claim 8 the limitations imply there are two blowout portions and two blowout upstream portions.  Therefore, it is unclear which of the two blowout portions and which of the two blowout upstream portions are for “the blowout portion” and “the blowout upstream portion” of claim 10.  Examiner recommend applicant to amend the limitation of claim 10 to (and for examining purpose, examiner interprets this limitation is) “wherein for both the starboard side and the port side, the blowout portion…”  
Claim 11 recites “the blowout portion” and “the blowout upstream portion”.  However, in claim 1 or claims 8-9, the limitation recites an air-conditioning duct on the starboard side and an air-conditioning duct on the port side and each duct has a blowout portion and a blowout upstream portion.  Therefore, in claim 1 or claim 8 the limitations imply there are two blowout portions and two blowout upstream portions.  Therefore, it is unclear which of the two blowout portions and which of the two blowout upstream portions are for “the blowout portion” and “the blowout upstream portion” of claim 11.  Examiner recommend applicant to amend the limitation of claim 11 to (and for examining purpose, examiner interprets this limitation is) “wherein for both the starboard side and the port side, the blowout portion…”  
Claim 13 recites “the blowout portion” and “the blowout upstream portion”.  However, in claim 1 or claims 8-9, the limitation recites an air-conditioning duct on the starboard side and an air-conditioning duct on the port side and each duct has a blowout portion and a blowout upstream portion.  Therefore, in claim 1 or claims 8-9 the limitations imply there are two blowout portions and two blowout upstream portions.  Therefore, it is unclear which of the two blowout portions and which of the two blowout upstream portions are for “the blowout portion” and “the blowout upstream portion” of claim 13.  Examiner recommend applicant to amend the limitation of claim 13 to (and for examining purpose, examiner interprets this limitation is) “wherein for both the starboard side and the port side, the blowout portion…”  
Claim 14 recites “the blowout portion” and “the blowout upstream portion”.  However, in claim 1 or claims 8-9, the limitation recites an air-conditioning duct on the starboard side and an air-conditioning duct on the port side and each duct has a blowout portion and a blowout upstream portion.  Therefore, in claim 1 or claims 8-9 the limitations imply there are two blowout portions and two blowout upstream portions.  Therefore, it is unclear which of the two blowout portions and which of the two blowout upstream portions are for “the blowout portion” and “the blowout upstream portion” of claim 14.  Examiner recommend applicant to amend the limitation of claim 14 to (and for examining purpose, examiner interprets this limitation is) “wherein for both the starboard side and the port side, the blowout portion…”  
Claim 15 recites “the blowout portion” and “the blowout upstream portion”.  However, in claim 1 or claims 8-9, the limitation recites an air-conditioning duct on the starboard side and an air-conditioning duct on the port side and each duct has a blowout portion and a blowout upstream portion.  Therefore, in claim 1 or claims 8-9 the limitations imply there are two blowout portions and two blowout upstream portions.  Therefore, it is unclear which of the two blowout portions and which of the two blowout upstream portions are for “the blowout portion” and “the blowout upstream portion” of claim 15.  Examiner recommend applicant to amend the limitation of claim 15 to (and for examining purpose, examiner interprets this limitation is) “wherein for both the starboard side and the port side, the blowout portion…”  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 20150063995) in view of Kondo (US 20150344045), and further in view of Reisbach (US 20090298408).
Regarding claim 1, Rivera teaches an air-conditioning duct structure of an aircraft, the air-conditioning duct structure comprising
an air-conditioning duct (14, fig 6) that is provided on each of a starboard side (left side of fig 1) and a port side (right side of fig 1) of a pressurized compartment (cabin 16, fig 1) of the aircraft (10, fig 1) and is configured to guide conditioned air to a vicinity (area above seats in fig 1) of a ceiling (ceiling above the seats in fig 1) of the pressurized compartment of the aircraft, wherein
the air-conditioning duct on each of the starboard side and the port side includes a blowout portion (40, fig 5) and a blowout upstream portion (20+30, fig 5), the blowout portion blowing out the conditioned air to the pressurized compartment from an outboard side (toward left or right side of fig 1) of the ceiling to an inboard side (toward the center of fig 1) of the ceiling and toward a space (space below ceiling) below the ceiling (see fig 1 for airflow direction shown in 11), and the blowout upstream portion communicating with an upstream side (the upstream end of 40 shown in fig 5) of the blowout portion, and
for each of the starboard side and the port side, the blowout portion or the blowout upstream portion is curved (see fig 4 and 5) to cause a terminal end side (41+42 in fig 4-5) of the blowout portion to be inclined downward (In fig 1, the ducts 14 at both the left side and the right side are connected to air vents 15.  [0018] states air flow 11 from diffusers 14 exit through air vents 15.  Therefore blowout portion 40 of duct 14 inherently inclined downward) with respect to a horizontal direction (left-right direction in fig 1);
a jet flow from the blowout portion on the starboard side merges with a jet flow from the blowout portion on the port side to form a merged flow (See airflows 11 in fig 1 and annotated fig 1.  The airflow inherently merged in or at a center part) at a center part (annotated figure 1) between the blowout portion of the starboard side and the blowout portion of the port side, and the merged flow blows downward while being diffused (See airflows 11 below seats in fig 1.  The airflows flow to a space below the seats and diffused to two sides).
Rivera fails to teach the jet flow from the blowout portion on the starboard side and the jet flow from the blowout portion on the port side are directed downward at an equal angle relative to the horizontal direction, and blow out at substantially equal speeds.
Kondo teaches the jet flow from the blowout portion on the starboard side and the jet flow from the blowout portion on the port side are directed downward at an equal angle relative to the horizontal direction (Fig 1 and [0048] “The first outlet 111 and the second outlet 112 are arranged at left-right symmetric positions”.  Since the outlets at left/port and right/starboard are in symmetric positions, and fig 1 shows that airflow from two outlets are directed downward, Konda teaches the jet flow from the blowout portion on the starboard side and the jet flow from the blowout portion on the port side are directed downward at an equal angle relative to the horizontal direction).
 
[AltContent: arrow][AltContent: textbox (A center part)][AltContent: rect]
    PNG
    media_image1.png
    611
    754
    media_image1.png
    Greyscale

[AltContent: textbox (Annotated figure 1)]


	It would have been obvious at the time of filing to modify Rivera as taught by Konda to implement a symmetric structure for air outlets on the port and starboard side in order to provide substantial airflow rate or pressure for both sides in the interior space.
	Reisbach teaches airflow from two outlet are at substantial equal speeds (fig 5 and [0038] “a desired maximum blowing-out speed of the air from the air outlets 22a, 22e into the aircraft cabin is achieved”).
	It would have been obvious at the time of filing to modify Rivera in view of Konda as taught by Reisbach by applying a system that provides the same speeds at two sides of the cabin space in order to allow passengers from both side to get equal airflow amount or pressure and avoid possible complaints (one might argue that he gets less airflow than the person on the other side).
	Regarding claim 6, Rivera in view of Konda, Reisbach teaches the blowout portion on the starboard side and the blowout portion on the port side are configured in symmetrical shapes (see claim 1 rationale), and each blow out the conditioned air in a direction forming an equal angle with respect to the horizontal direction (see claim 1 rationale).
Regarding claim 7, Rivera in view of Konda, Reisbach teaches a position of a passage between seats on the starboard side and seats on the port side in the pressurized compartment corresponds to a center part of the pressurized compartment in a right-left direction (see Rivera fig 1, passage exists between seats on the starboard side and seats on the port side).
	Regarding claim 8, Rivera in view of Konda, Reisbach teaches wherein for both the starboard side and the port side, the blowout portion has a flow path cross-sectional area (cross-sectional area of 40 in Rivera fig 5) that is made larger (see Rivera fig 5) than a flow path cross-sectional area of the blowout upstream portion (cross-sectional area of 20 or 30 in Rivera fig 5).
Regarding claim 9, Rivera in view of Konda, Reisbach teaches wherein for both the starboard side and the port side, the blowout portion has the flow path cross-sectional area that is made larger in an axis direction (into the paper in Rivera fig 1 and 4) of the aircraft than the flow path cross-sectional area of the blowout upstream portion.
	Regarding claims 10 and 11, Rivera in view of Konda, Reisbach teaches all the limitations of claims 8 and 9 respectively, as well as for both the starboard side and the port side a flow rectifier (Rivera 50, fig 5 or 6) disposed perpendicular (as shown in fig 6) to a flow of the conditioned air (11, fig 6) rectifies flow of the conditioned air.
Rivera in view of Konda, Reisbach fails to teach that the flow rectifier is located at a position in the blowout portion where the flow path cross-sectional area is larger than the flow path cross-sectional area of the blowout upstream portion (for claims 10 and 11) as well as in the flat portion (for claim 14).  However, it would have been obvious to one of ordinary skill in the art at the time of filing to move the rectification portion to the desired location as claimed since it’s been held that rearranging parts of a prior art structure involves only routing skill in the art (See MPEP 2144.04 VI).  Also, in this case, moving the rectification portion to anywhere in the duct would not have changed how the rectification portion functions.
Regarding claim 13, Rivera in view of Konda, Reisbach teaches wherein for both the starboard side and the port side, the blowout portion comprises a widened portion (Rivera 41, fig 5) and a flat portion (Rivera 42, fig 4-5.  In fig 4, portion 42 is flat as view in a direction of airflow), the widened portion being gradually expanded in the axis direction of the aircraft relative to the blowout upstream portion, and the flat portion communicating with a downstream side (downstream end of 41, Rivera fig 5) of the widened portion and having a flat cross-section (cross-section in airflow direction is flat).
Regarding claim 14, Rivera in view of Konda, Reisbach teaches all the limitations of claim 13, as well as for both the starboard side and the port side a flow rectifier (Rivera 50, fig 5 or 6) disposed perpendicular (as shown in fig 6) to a flow of the conditioned air (11, fig 6) rectifies flow of the conditioned air.
Rivera in view of Konda, Reisbach fails to teach that the flow rectifier is located at a position in the blowout portion where the flow path cross-sectional area is larger than the flow path cross-sectional area of the blowout upstream portion (for claims 10 and 11) as well as in the flat portion (for claim 14).  However, it would have been obvious to one of ordinary skill in the art at the time of filing to move the rectification portion to the desired location as claimed since it’s been held that rearranging parts of a prior art structure involves only routing skill in the art (See MPEP 2144.04 VI).  Also, in this case, moving the rectification portion to anywhere in the duct would not have changed how the rectification portion functions.
Regarding claim 16, Rivera in view of Konda, Reisbach teaches wherein for both the starboard side and the port side, the blowout portion is continuous along an axis direction (into the paper in fig 1) of the aircraft and receives the conditioned air from the blowout upstream portion configured to guide the conditioned air to a vicinity (near ceiling above seats in Rivera fig 1) of the ceiling to blowout the conditioned air.
Regarding claim 17, Rivera in view of Konda, Reisbach teaches an aircraft comprising the air-conditioning duct structure according to claim 1; and the pressurized compartment (see claim 1 rejection above).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 20150069182) in view of Rivera (US 20150063995), further in view of Kondo (US 20150344045), and further in view of Reisbach (US 20090298408).
Regarding claim 2, Jacobsen teaches an aircraft having a ceiling (annotated fig 1) disposed between a baggage storage portion (14, fig 2) on a starboard side (left side of fig 2) and a baggage storage portion (14’, fig 2) on a port side (right side of fig 2) in a right-left direction, the baggage storage portion on the starboard side and the baggage storage portion on the port side being located above seats (storage portions are inherently above the seats because they are on the upper portion of cabin 50 in fig 2) of a pressurized compartment (50, fig 2), a blowout portion (58 on the left side, fig 2) on the starboard side opens above the baggage storage portion on the starboard side, and a blowout portion (58 on the right side, fig 2) on the port side opens above the baggage storage portion on the port side (see fig 2).
Jacobsen fails to teach all the limitations of claim 1.
Rivera teaches an air-conditioning duct (14, fig 6) that is provided on each of a starboard side (left side of fig 1) and a port side (right side of fig 1) of a pressurized compartment (cabin 16, fig 1) of the aircraft (10, fig 1) and is configured to guide conditioned air to a vicinity (area above seats in fig 1) of a ceiling (ceiling above the seats in fig 1) of the pressurized compartment of the aircraft, wherein
the air-conditioning duct on each of the starboard side and the port side includes a blowout portion (40, fig 5) and a blowout upstream portion (20+30, fig 5), the blowout portion blowing out the conditioned air to the pressurized compartment from an outboard side (toward left or right side of fig 1) of the ceiling to an inboard side (toward the center of fig 1) of the ceiling and toward a space (space below ceiling) below the ceiling (see fig 1 for airflow direction shown in 11), and the blowout upstream portion communicating with an upstream side (the upstream end of 40 shown in fig 5) of the blowout portion, and
for each of the starboard side and the port side, the blowout portion or the blowout upstream portion is curved (see fig 4 and 5) to cause a terminal end side (41+42 in fig 4-5) of the blowout portion to be inclined downward (In fig 1, the ducts 14 at both the left side and the right side are connected to air vents 15.  [0018] states air flow 11 from diffusers 14 exit through air vents 15.  Therefore blowout portion 40 of duct 14 inherently inclined downward) with respect to a horizontal direction (left-right direction in fig 1);
a jet flow from the blowout portion on the starboard side merges with a jet flow from the blowout portion on the port side to form a merged flow (See airflows 11 in fig 1 and annotated fig 1.  The airflow inherently merged in or at a center part) at a center part (annotated figure 1) between the blowout portion of the starboard side and the blowout portion of the port side, and the merged flow blows downward while being diffused (See airflows 11 below seats in fig 1.  The airflows flow to a space below the seats and diffused to two sides).
It would have been obvious at the time of filing to modify Jacobsen as taught by Rivera by adding blowout upstream portions to the blowout portions in order to allow conditioned air to be delivered to the blowout portions.
Kondo teaches the jet flow from the blowout portion on the starboard side and the jet flow from the blowout portion on the port side are directed downward at an equal angle relative to the horizontal direction (Fig 1 and [0048] “The first outlet 111 and the second outlet 112 are arranged at left-right symmetric positions”.  Since the outlets at left/port and right/starboard are in symmetric positions, and fig 1 shows that airflow from two outlets are directed downward, Konda teaches the jet flow from the blowout portion on the starboard side and the jet flow from the blowout portion on the port side are directed downward at an equal angle relative to the horizontal direction).
It would have been obvious at the time of filing to modify Jacobsen in view of Rivera as taught by Konda to implement a symmetric structure for air outlets on the port and starboard side in order to provide substantial airflow rate or pressure for both sides in the interior space.
Reisbach teaches airflow from two outlet are at substantial equal speeds (fig 5 and [0038] “a desired maximum blowing-out speed of the air from the air outlets 22a, 22e into the aircraft cabin is achieved”).
It would have been obvious at the time of filing to modify Jacobsen in view of Rivera, Konda as taught by Reisbach by applying a system that provides the same speeds at two sides of the cabin space in order to allow passengers from both side to get equal airflow amount or pressure and avoid possible complaints (one might argue that he gets less airflow than the person on the other side).
Regarding claim 3, Jacobsen in view of Rivera, Konda, Reisbach teaches the blowout portion on the starboard side opens near a right end (right end of ceiling in Jacobsen fig 2) of the ceiling (annotated fig 2) and in a vicinity of a boundary (connection area between baggage storage portion on the starboard side and the ceiling) between the baggage storage portion on the starboard side and the ceiling, and
the blowout portion on the port side opens near a left end (left end of ceiling in Jacobsen fig 2) of the ceiling and in a vicinity of a boundary (connection area between the baggage storage portion on the port side and the ceiling) between the baggage storage portion on the port side and the ceiling.

[AltContent: arrow]
    PNG
    media_image2.png
    186
    397
    media_image2.png
    Greyscale

[AltContent: textbox (ceiling)]
[AltContent: textbox (Annotated figure 2)]



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 20150069182) in view of Rivera (US 20150063995), further in view of Kondo (US 20150344045), further in view of Reisbach (US 20090298408), and further in view of Markwart (US 20100240290).
Regarding claims 4 and 5, Jacobsen in view of Rivera, Konda, Reisbach teaches all the limitations of claim 2 and 3 respectively.
Jacobsen in view of Rivera, Konda, Reisbach fail to teach for both the starboard side and the port side, the air-conditioning duct extends between an inner wall of the cabin and a skin and between the baggage storage portion and the skin to the blowout portion.
Markwart teaches for both the starboard side and the port side, the air-conditioning duct (58, fig 9 and 11) extends between an inner wall (wall of cabin 12, fig 11) of a cabin (12, fig 11) and a skin (outer shell of aircraft) and between a baggage storage portion (38, fig 11) and the skin to the blowout portion (fig 11 shows that duct 58 is exterior of cabin wall and baggage storage portion.  Fig 6-7 teaches that ducts are symmetric for both port side and starboard side.  Also it is inherent that the ducts have to be enclosed by a skill/shell of the aircraft to hide the ducts from harsh environment in the high altitude.  Therefore, Markwart teaches these limitations.)
It would have been obvious at the time of filing to modify Jacobsen in view of Rivera, Konda, Reisbach as taught by Markwart by installing the ducts in the space between the cabin wall and shell of the aircraft in order to provide more space for the passengers as well as avoid inadvertent damage of the ducts.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 20150063995) in view of Kondo (US 20150344045), further in view of Reisbach (US 20090298408), and further in view of Ishizuka (US 7575773).
Regarding claim 12, Rivera in view of Konda, Reisbach teaches all the limitations of claim 10, but fails to teach the rectifier (which is in form of a plate having plural airflow openings) is made of a punched metal.
Ishizuka teaches a plate made of punched metal (col 22 lines 11-12, “The air blow openings 126 are constituted by slit-shaped nozzles, a slit-formed plate, a plate of punched metal”).
It would have been obvious at the time of filing to modify Rivera in view of Konda, Reisbach as taught by Ishizuka by having the rectification portion made of punch metal in order to provide a simple and cost-saving airflow rectification/control structure (having the plate made of punch metal allow users to control the size of airflow openings because users can simply use machine to punch bigger or smaller holes as opposed to welding plural pieces together to form a plate with plural airflow openings.)

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts fail to teach the relative spacing/length of the blowout portions as claimed in claim 15.

Response to Arguments
Examiner noticed claimed amendment to overcome prior objections.  Therefore the objections in prior office action are withdrawn.  However the 112b rejections for claims 10-11 and 13-15 in prior office action were not addressed, therefore those 112b rejections are maintained and presented above.  
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For new limitations, new prior art were used to address those new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762